Citation Nr: 1046732	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  02-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim to entitlement to service connection for bilateral knee 
disability

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim to entitlement to service connection for acquired 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for acquired psychiatric 
disability, to include PTSD.

5.  Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for residuals of a left 
great toe injury.

7.  Entitlement to service connection for polycythemia.

8.  Entitlement to service connection for disability manifested 
by spitting up blood.

9.  Entitlement to service connection for disability manifested 
by bilateral tunnel vision. 

10.  Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to May 
1971.

This issues pertaining to service connection for an acquired 
psychiatric disability, disability manifested by spitting up 
blood and bilateral tunnel vision come before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in June 
2006, a statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  The Veteran 
testified at a Board hearing before the undersigned in June 2010.  

The issue of entitlement to an initial rating in excess of 10 
percent for hemorrhoids comes before the Board on appeal from an 
August 2002 rating decision.  A Travel Board hearing in front of 
another Veterans' Law Judge was held in September 2005.  A 
transcript of the hearing has been associated with the claim 
file.  In May 2006, the Board denied the Veteran's claim for a 
compensable rating for hemorrhoids.  In October 2006, the Court 
of Appeals for Veterans Claims (Court), pursuant to a Joint 
Motion for Remand, vacated the Board's decision and remanded the 
case for readjudication.  In March 2007, the Board again denied 
the Veteran's claim for a compensable rating for hemorrhoids.  In 
May 2008 the Court, pursuant to a Joint Motion for Remand, 
vacated the Board's decision and remanded the claim for 
readjudication.  Subsequently, in April 2009, the Board granted 
an initial 10 percent rating, which was effectuated in a June 
2009 rating decision.  Thereafter, the Veteran again appealed 
this determination to the Court, which again pursuant to another 
Joint Motion for Remand, vacated the Board's decision with 
respect to its denial of a rating in excess of 10 percent, and 
remanded the case for readjudication.

The Board observes that the Veterans' Law Judge who conducted the 
September 2005 hearing is no longer employed at the Board.  In 
October 2010, the Board sent notice to the Veteran giving him the 
right to request a new hearing before another Veterans' Law 
Judge.  However, the Veteran responded that he did not want to 
appear at an additional hearing.  Further, additional evidence 
was submitted pertaining to this issue in November 2010 along 
with a waiver of RO consideration.  Nevertheless, in light of the 
need to remand this issue per the Joint Motion for Remand, the RO 
will have the opportunity to consider this evidence. 

The remaining issues come before the Board from multiple rating 
decisions of RO.  In December 2001, the RO denied entitlement to 
service connection for a hiatal hernia with GERD and for the 
residuals of a left great toe injury; it was also found that new 
and material evidence had not been presented to reopen the claim 
for service connection for a bilateral knee disorder.  The 
Veteran testified at a personal hearing at the RO in April 2002.  
In June 2005, the RO denied service connection for polycythemia.  
Again, in September 2005, the Veteran testified before another 
Veterans Law Judge at a personal hearing conducted at the Waco 
RO.  In May 2006, the Board denied the Veteran's claim to reopen 
a claim for entitlement to service connection for bilateral knee 
disability and remanded the remaining service connection issues.  
In October 2006, the Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion for Remand, vacated the 
Board's decision and remanded the case.  In March 2007, the Board 
remanded the issue pertaining to the knees for compliance with 
the Joint Motion for Remand.  The Veteran testified before the 
undersigned in June 2010 with respect to these issues as well.  

Again, the Veteran submitted additional evidence at the most 
recent Board hearing along with a waiver of RO consideration.  
Nevertheless, as the issues on appeal are being reopened and 
remanded, the RO will have the opportunity to consider this 
evidence. 

The Board acknowledges that the psychiatric disability issue on 
appeal was specifically described as PTSD.  However, the evidence 
of record showed that the Veteran had been diagnosed with 
numerous psychiatric disabilities that arise from the same 
symptoms for which he seeks benefits.  The Court has indicated 
that a claimant does not file a claim to receive benefits only 
for a particular psychiatric diagnosis, but rather for the 
affliction his mental condition, however diagnosed, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
issue has been recharacterized as reflected in the first page of 
this decision to include all acquired psychiatric disabilities.

In January 2008, the Veteran filed a claim for dental 
disability and in August 2008, the Veteran filed a claim 
for service connection for bilateral shoulder disability 
and anxiety disorder.  As discussed above, as it is an 
acquired psychiatric disability, the issue pertaining to 
anxiety disorder is considered in appellate status and 
currently before the Board.  However, it appears that the 
remaining issues are currently being developed by the RO 
and a temporary folder has been created at the local RO.  
Therefore, the Board does not have jurisdiction over these 
issues, and they are referred to the AOJ for appropriate 
action.  

The service connection issues as well as the rating issue for 
hemorrhoids are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral knee disability was denied 
by the Board in an August 1977 decision; the Veteran did not 
initiate an appeal from that determination.

2.  Certain evidence received since August 1977 Board decision 
bears directly and substantially upon the issue of entitlement to 
service connection for bilateral knee disability, and is so 
significant that it must be considered in order to fully decide 
the merits of the claim.

3.  Service connection for chronic acquired psychiatric 
disability (described as nervous condition) was denied by a 
September 1972 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

4.  Certain evidence received since the September 1972 rating 
decision raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for acquired 
psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The August 1977 Board decision, which denied entitlement to 
service connection for bilateral knee disability, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the August 
1977 Board decision denying service connection for bilateral knee 
disability; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The September 1972 rating decision, which denied entitlement 
to service connection for chronic acquired psychiatric disability 
(described as nervous condition), is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).
	
4.  New and material evidence has been received since the 
September 1972 rating decision denying service connection for 
chronic acquired psychiatric disability, and, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Knee Disability

The present appeal includes the claim of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for bilateral knee disability.  
The Board previously denied service connection in an August 1977 
decision.  The Veteran did not initiate an appeal from this 
decision.  Under the circumstances, the Board finds that the 
August 1977 decision became final.  38 U.S.C.A. § 7104.  

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R.  § 3.156.  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the present 
issue as the Veteran's current attempt to reopen the claim of 
entitlement to service connection for bilateral knee disability 
was received prior to August 29, 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a);  see also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  Further, the Board is not bound by an RO's 
determination and must conclude whether new and material evidence 
has been received to reopen the case.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

In the instant case, the evidence that was of record at the time 
of the August 1977 Board decision included the service treatment 
records.  The records established that the Veteran had been 
involved in a motorcycle accident during service.  While a 
laceration to the right leg was noted, there was no mention in 
any of the treatment records following the accident of any 
involvement of the knees.  The May 1971 separation examination 
found no orthopedic disease of the knees; the Veteran reported a 
history of trick knees at that time.  An August 1972 VA 
examination noted no pathology of either knee.  A VA arthrogram 
conducted in May 1976 showed a torn right lateral meniscus and a 
probable peripheral detachment.  The Veteran had also submitted 
statements from friends and family who had indicated that they 
had known the veteran from 1951 to 1976 and that he had 
complained of knee problems.

The Veteran was afforded a VA examination in September 1976.  He 
asserted that he had suffered bilateral knee injuries at the time 
of the in-service motorcycle accident.  A scar over the right 
lower leg was noted.  There was no heat, redness, or swelling 
over either knee.  The ligaments of both knee joints were intact.  
There was also no limitation of motion noted.  The diagnosis was 
arthralgia of the knees, cause undetermined.  X-rays showed 
normal knees.

The Board denied the claim for service connection for bilateral 
knee disorders in August 1977.  The decision noted that there was 
no evidence of any knee pathology in service or during an August 
1972 VA examination.  The first mention of any knee pathology was 
not noted until 1976, which was found to be too remote from 
service to be related to service.

The evidence added to the record since the 1977 denial included a 
copy of the April 1976 right knee arthrogram report, as well as 
the report of an August 2000 VA examination of the Veteran's 
right leg scar.  This examination noted right knee range of 
motion of 0 to 140 degrees.

The Veteran also testified before a hearing officer at the RO in 
April 2002.  He stated that he had hurt both knees during the 
motorcycle accident that he had in service.  He also stated that 
he had struck a parked truck and that he had been in the hospital 
for a month following the accident.  He reported that he first 
sought treatment at the Shreveport VA in 1972.  He said that he 
still had knee pain and that he had recently torn a ligament in 
the right knee; he also referred to having fluid in the left 
knee.

Additional VA treatment records showed that the Veteran 
complained of bilateral knee pain.  An X-ray obtained in May 2004 
showed no fractures or obvious abnormality.  A contemporaneous 
treatment record showed that he had no gross effusion or gross 
tenderness, but had mild crepitus consistent with degenerative 
joint disease.

The Veteran also testified before a Veterans Law Judge at the 
local RO in September 2005 and before the undersigned in June 
2010.  Again, he stated that he had injured his knees in a 
motorcycle accident during service.  The majority of the impact 
had been to the right knee.  He noted that he had had bilateral 
knee pain ever since.  He also referred to swelling and popping, 
although he denied having sought any treatment for his 
complaints.  Finally, he stated that VA had issued him a right 
knee brace.

The evidence added to the record subsequent to the August 1977 
Board decision is new as it was not of record at the time of the 
prior final rating decision.  Further, recent case law has held 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, as 
the Veteran is competent to report an injury to his knees in 
service and the continuity of symptoms since service, the Board 
finds that the Veteran's hearing testimony is material as it 
indicates a link between the Veteran's service and his current 
bilateral knee disability.  

In turn, the Board finds the Veteran's hearing testimony bears 
directly and substantially upon the claim for service connection 
for bilateral knee disability; is neither cumulative nor 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection for 
bilateral knee disability is reopened.  38 U.S.C.A.  § 5108.

Acquired Psychiatric Disability, to include PTSD

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for acquired psychiatric 
disability, to include PTSD.  The issue of entitlement to service 
connection for nervous condition was denied in a September 1972 
rating decision.  A notice of disagreement was not received to 
initiate an appeal from that determination.  Under the 
circumstances, the Board finds that the September 1972 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. Mar. 26, 
2008), recently found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  Although the Veteran has been 
diagnosed with numerous psychiatric disabilities over the years, 
the Veteran's current claim for a psychiatric disability is based 
on the same symptoms and factual basis as his prior claim.  As 
such, the current claim will be considered on the basis of new 
and material evidence and not as a separate and distinct claim.

As the current claim to reopen was received after August 29, 
2001, the new regulation is applicable.  Under the current 
regulation, new evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or when 
considered with previous evidence relates to an unestablished 
fact necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of last final decision, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The pertinent evidence of record prior to the September 1972 
rating decision consisted of service treatment records and an 
August 1972 VA examination.  Significantly, although the service 
treatment records showed treatment for psychiatric problems, the 
August 1972 VA examination stated that no neurologic or 
psychiatric disease was found.  Thus, the RO denied the claim in 
September 1972 because no disability was found.  

However, since the September 1972 rating decision, VA treatment 
records have been associated with the claims file that show a 
diagnosis of a chronic psychiatric disability.  Accordingly, the 
Board finds that the additional evidence is new and material.  
The evidence is not redundant of evidence already in the record 
at the time of the last final decision.  Further, the evidence is 
material because it relates to the unestablished fact of whether 
the Veteran has a current disability related to service, which is 
necessary to substantiate the Veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the issue of entitlement to service 
connection for acquired psychiatric disability, to include PTSD, 
is reopened.  38 U.S.C.A. § 5108.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this point since it is anticipated that any VCAA 
deficiencies will be remedied via the actions directed in the 
remand section of this decision.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).


ORDER

New and material evidence has been received to reopen the claims 
of entitlement to service connection for bilateral knee 
disability and an acquired psychiatric disability, to include 
PTSD.  To this extent, the appeal is granted, subject to the 
directive set forth in the following remand section of this 
decision.


REMAND

In view of the reopening of the issues of entitlement to service 
connection for bilateral knee disability and acquired psychiatric 
disability, to include PTSD, the Board believes that given the 
documentation of incidents in service and current disabilities, 
the Veteran should be afforded a VA examination to determine the 
etiology of these disabilities.  Further, the Veteran has also 
asserted that the remaining disabilities on appeal are also 
related to service, including medication prescribed during 
service.  Thus, the VA examination should also address the 
etiology of  these disabilities.  See generally 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Further, with respect to the issue of a higher initial rating for 
hemorrhoids, the Joint Motion for Remand found that that the 
Board had erred in relying upon "stale 2003 and 2004 medical 
examinations and VA treatment records,"  which were prior to a  
September 2005 hearing testimony showing a worsening of this 
disability.   While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, in 
accordance with the Joint Motion for Remand, based on the 
evidence of an increase in severity, the Board finds that a new 
VA examination is necessary to determine the current extent of 
the Veteran's hemorrhoids. 

Moreover, the May 2006 Board remand stated that the Veteran had 
claimed that he sought treatment for his hiatal hernia with GERD, 
the residuals of a great toe injury, and polycythemia at the 
Shreveport, Louisiana VA Medical Center (VAMC) in 1971 and 1972.  
Further, the August 1972 neuropsychiatric report referred to 
treatment at the Shreveport VAMC in June 1971.  Accordingly, the 
Board directed the RO to attempt to contact the Shreveport, 
Louisiana VAMC and request copies of treatment records between 
1971 and 1975.   It appears that the RO requested such records in 
June 2006.  However, based on a review of the claims file, it is 
unclear whether a response was ever received.  Thus, in order to 
comply with the Board's May 2006 remand, the RO must take 
additional action to request these records.  See Stegall v. West, 
11 Vet.App. 268 (1998).

Lastly, the most recent VA treatment records associated with the 
claims file are from December 2008.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from December 2008 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  

2.  The RO should contact the Shreveport, 
Louisiana VAMC and request copies of 
treatment records from 1971 to 1975.  
Particular attention should be given to 
records in June 1971.  The efforts made to 
locate any such records must be documented 
for the claims folder.  If there are no such 
records available, it must be so stated, in 
writing, for the record.

3.  The RO should take appropriate action to 
obtain copies of all VA treatment records 
from December 2008 to the present. 

4.  The Veteran should be scheduled for 
appropriate VA examinations to determine 
the etiology of bilateral knee disability, 
hernia with GERD, residuals of left toe 
injury, polycythemia, disability manifested 
by spitting up blood and disability 
manifested by blurred vision.  The claims 
file must be made available to the 
examiners for review.   

After reviewing the claims file and 
examining the Veteran, each examiner (as 
appropriate to the disorder for which the 
examination is conducted) should clearly 
report all medical diagnoses for the 
particular disorder being claimed.  As to 
such disability, the appropriate 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disability in question was manifested 
during service or is otherwise related to 
service, to include any medications 
prescribed during service.  

A detailed rationale should be provided for 
all opinions expressed.  

5.  The Veteran should be afforded an 
appropriate VA psychiatric examination.  
The claims file must be made available to 
the examiner for review.  After reviewing 
the claims file and examining the Veteran, 
the examiner should clearly report all 
acquired psychiatric disabilities.  If the 
examiner finds a diagnosis of PTSD, the 
examiner should offer an opinion as to 
whether the motorcycle accident that 
occurred in service is a sufficient 
stressor to support the diagnosis.  
Further, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any other current 
acquired psychiatric disabilities were 
manifested during service.  

A detailed rationale should be provided for 
any opinions expressed. 

6.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of his service-connected 
hemorrhoids.  The claims folder should be 
made available to the examiner for review.  

7.  In the interest of avoiding future 
remand, the RO should then review the 
examination report(s) to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination report(s). 

8.  After completion of the above and any 
further development deemed necessary by the 
RO, the issues on appeal should be 
readjudicated under a merits analysis.  The 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


